Citation Nr: 0412266	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  03-05 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
currently sought on appeal.


REMAND

A preliminary review of the record discloses aspects of the 
veteran's claim which must be addressed prior to disposition 
of the appeal.

In this case, the veteran contends that he has post-traumatic 
stress disorder (PTSD) that is related to incidents he 
experienced during his period of military service.

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2003); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.  The Board notes that the veteran is not contending his 
claimed post-traumatic stress disorder is the result of 
combat.

Regarding his stressors, the veteran reported that in the 
summer of 1957, while stationed at "Lansteel" Air Force 
Base, he refueled the jet of a pilot with the 115th Fighter 
Squadron, which, just after takeoff and within sight of the 
veteran, crashed, resulting in an explosion and the death of 
the pilot.  In addition, he reported that in 1956 or 1957, 
while stationed at "Lansteel" Air Force Base, now known as 
Ramstein Air Force Base, he accompanied a fellow serviceman 
on crash alert duty along the flight line.  The veteran 
alleges that that afternoon, he witnessed the aftermath of 
two plane crashes, the first at a farmhouse, and the second 
at a hotel.  There is no indication of record that an attempt 
has been made to verify these reported stressors.

In support of his claim for service connection for PTSD, the 
veteran contends that prior to 2001 he was told by doctors at 
the Tuscaloosa VA Medical Center that he had PTSD.  
Outpatient clinical records, dated from December 1999 to May 
2002, document treatment for depression and anxiety, among 
other non-related disorders.  The first clinical diagnosis of 
PTSD of record was made on VA examination in April 2002.  
During his June 2003 hearing, the veteran referenced seeing a 
VA psychologist, who diagnosed him with PTSD.  It is the 
opinion of the Board that an attempt should be made to obtain 
any additional relevant treatment records identified by the 
veteran.    

In view of the above, and in order to fully and fairly 
adjudicate the veteran's appeal, this case is remanded to the 
RO via the Appeals Management Center in Washington, D.C. for 
the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C. §§  5102, 
5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003).  See also, Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  The RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all VA and 
non-VA health care providers who have treated 
him for his psychiatric disorder.  With any 
necessary authorization(s) from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by the 
veteran in response to this request, which 
have not been previously secured, to include 
any treatment reports from Dr. May at the 
Tuscaloosa VA Medical Center.

3.  The RO should contact the veteran and 
request that he provide more detailed 
information regarding his reported stressors.  
This information should include the 
approximate month and year, the location, and 
his assigned unit when any claimed stressful 
event occurred.  The veteran should be told 
that the information is necessary to obtain 
supportive evidence of the stressful events.

4.  To the extent possible, the RO should 
thereafter prepare a summary of all of the 
claimed stressors reported by the veteran.  
This summary, and any additional information, 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), formerly the United States Army 
and Joint Services Environmental Support 
Group, 7798 Cissna Road, Suite 101, 
Springfield, VA 22150-3197.  The USASCRUR 
should be requested to provide any 
information available which might corroborate 
the veteran's alleged stressors and any other 
sources which may have pertinent information.

5.  If the stressor is corroborated, the 
veteran should be scheduled for VA 
examination by a psychiatrist in order to 
determine the nature and severity of any 
psychiatric illness, to include post-
traumatic stress disorder.  The claims file 
should be made available to the examiner in 
conjunction with the examination.  All 
appropriate tests are to be conducted.  The 
RO should inform the examiner that only a 
stressor which has been verified may be used 
as a basis for a diagnosis of post-traumatic 
stress disorder.  If the diagnosis of post-
traumatic stress disorder is deemed 
appropriate, the examiner should specify 
whether the stressor found to be established 
by the record was sufficient to produce post-
traumatic stress disorder, and whether there 
is a link between the current symptomatology 
and the in-service stressors found to be 
established by the record.

6.  Thereafter, the RO should readjudicate 
the claim for service connection for post-
traumatic stress disorder.  If the claim 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark W. Greenstreet
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



